           Case 3:18-cv-00626-SI                  Document 11   Filed 11/05/18     Page 1 of 2




 Lawrence Gottlieb, OSB #070869
 Email: lgottlieb@bpmlaw.com

Betts, Patterson & Mines, P.S.
701 Pike Street, Suite 1400
Seattle, WA 98101-3927
Telephone: 206-292-9988
Facsimile: 206-343-7053

Attorneys for Plaintiff Contractors Bonding and Insurance Company


                                           UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF OREGON
                                                PORTLAND DIVISION


CONTRACTORS BONDING AND                                     NO. 3:18-cv-00626-SI
INSURANCE COMP ANY, an Illinois
corporation,
                                                            JUDGMENT IN A CIVIL ACTION
                                     Plaintiff,

vs.

KOSHER FOODS, INC., an Oregon
corporation

                                     Defendant.


                                           JUDGMENT IN A CIVIL ACTION
           The Court has ordered that:

           1.         Defendant Kosher Foods, Inc. is in default. The allegations in the Complaint are

  taken as true as to Defendant Kosher Foods, Inc., and plaintiff Contractors Bonding and

   Insurance Company ("CBIC") has no duty to pay, cover or indemnify defendant Kosher

  Foods, Inc. for losses arising from a June 1, 2017 fire at Kosher Foods' deli and store, under

  the terms and conditions of the CBIC commercial lines insurance policy in effect between the

  parties.



           JUDGMENT IN A CIVIL
ACTION - NO. 3:18-cv-00626-SI-Page 1 -

1301273.docx/101518 101117647-0107
           Case 3:18-cv-00626-SI           Document 11       Filed 11/05/18    Page 2 of 2




            2.         CBIC may recover statutory costs from Defendant Kosher Foods, Inc., and shall

  submit a cost bill within 14 days of entry of judgment.



            This matter was decided by Judge    fi,·~ H. s,:M1 on a Motion for Default
Judgment.


                                     f1'
           DATED this _§______ day of      )J:>ve""-W , 2018.




           JUDGMENT IN A CIVIL
ACTION - NO. 3:18-cv-00626-SI - Page 2 -

1301273.docx/101518 1011/7647-0107
